Appeals by the defendant from (1) a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 22, 1991, convicting him of attempted criminal sale of a controlled substance under Indictment No. 90-00594, upon his plea of guilty, and imposing sentence, (2) an amended judgment of the same court, also rendered August 22, 1991, revoking a sentence of probation previously imposed upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of attempted criminal possession of a controlled substance in the fifth degree under Superior Court Information No. 89-00466, and (3) a judgment purportedly rendered under Index No. 91-00235, the Index No. for Indictment No. 90-00594.
*522Ordered that the purported appeal from a judgment rendered under Index No. 91-00235 is dismissed; and it is further,
Ordered that the judgment rendered under Indictment No. 90-00594 and amended judgment rendered under Superior Court Information No. 89-00466 are affirmed.
The purported separate appeal from a judgment rendered under Index No. 91-00235 is dismissed because it is redundant to the appeal from the judgment rendered under Indictment No. 90-00594.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.